DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “tab 160” in claim 6, “base 150” in claim 7, “rail 152” and “block 154” in claim 8, “threaded adjuster 138” in claim 9, “lock nut 196” in claim 10, “first and second” base portion in claims 11 and 13, “channel” in claim 12, “sub-base portion” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  It is noted that the most of the reference numbers in the specification are not found in the drawing and vice versa, see for example Fig. 5 (refs. 500+) not described in the specification. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: imaging system in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holmes et al., (US 2014/0296089; hereinafter “Holmes”).
As to claim 1, Holmes teaches a system for performing an assay, comprising: 
an enclosure defining a temperature-controlled space (see para [0013] et seq.); 
an imaging system disposed within the space (see para [0489] et seq.); 
an actuator disposed within the space, the actuator to receive a well plate having wells, the actuator to move the well plate relative to the imaging system to enable the imaging system to obtain image data of one of the wells (see para [1371] et seq.); 
a dispenser disposed within the space, the dispenser comprising: a reservoir holder to receive a reservoir containing a compound (see para [1965] et seq.); 
a pump to be fluidly coupled to the reservoir (see para [0779] et seq.); and 
an outlet, the pump to pump the compound from the reservoir through the outlet into one of the wells (see para [0757] et seq.); and 
a controller, in response to the imaging system being positioned to obtain image data of a first one of the wells, the controller to cause the dispenser to dispense the compound into the first one of the wells while the imaging system obtains the image data (see para [0623] et seq.)
As to claim 2, Holmes teaches the outlet comprises a single-well dispensing pipette (see Fig. 55D). 
As to claims 3-4, Holmes teaches the dispenser further comprises a manual adjuster (actuating interface and lead screw 6714 can be manually adjusted) to change a relative position of the outlet and the first one of the wells (see para [0944] et seq.)
As to claim 5, Holmes teaches the reservoir holder carries the pump [0961] et seq.).
As to claim 6, Holmes teaches a tab (reads on actuating interface 6702) that extends from the reservoir holder, the tab defining an aperture through which the outlet extends to secure the outlet relative to the reservoir holder (see Fig. 67A).
As to claim 7, Holmes teaches the dispenser further comprises a base 6710, the reservoir holder movably coupled to the base (see Fig. 67B). 
As to claim 8, Holmes teaches the base comprises a rail and the reservoir holder comprises a block that interacts with the rail to linearly guide the reservoir holder relative to the base (see para [1959] et seq.) 
As to claim 9, Holmes teaches a threaded adjuster that extends through the reservoir holder and includes an end that is driven against a surface of the base to adjust the reservoir holder relative to the base (see para [0959] et seq.) 
As to claim 10, Holmes teaches a lock nut that surrounds the threaded adjuster, the lock nut to be tightened against the reservoir holder to secure a position of the reservoir holder (see para [0959] et seq.) 
As to claim 15, Holmes teaches (a) to (c): (a) the space is approximately or less than 4.5 cubic feet, (b) the imaging system comprises a microscope (see para [0875] et seq.), or (c) the actuator comprises a motorized XY microscope stage (see para [0067] et seq.) 
As to claim 16, Holmes teaches a method of performing an assay, comprising: positioning a first one of wells of a well plate adjacent an aperture of an imaging system using an actuator; in response to the first one of the wells being positioned adjacent the aperture, causing a dispenser to dispense a compound into the first one of the wells; and while the dispenser dispenses the compound, obtaining image data of the first one of the wells using the imaging system, wherein the imaging system, the actuator, and the dispenser are disposed in a temperature-controlled enclosure (see para [1372] et seq.). 
As to claim 17, Holmes teaches after the image data is obtained, further comprising: moving a second one of the wells adjacent the aperture of the imaging system using the actuator; in response to the second one of the wells being positioned adjacent the aperture, causing the dispenser to dispense the compound into the second one of the wells; and while the dispenser dispenses the compound, obtaining second image data of the second one of the wells (see para [1838] et seq.) 
As to claim 18, Holmes teaches prior to positioning the first one of the wells adjacent the aperture, calibrating a position of an outlet of the dispenser relative to the first one of the wells (see para [1695] et seq.) 
As to claim 19, Holmes implicitly teaches prior to positioning the first one of the wells adjacent the aperture, priming a pump of the dispenser (most pumps must be primed before operating properly). 
As to claim 20, Holmes teaches obtaining image data of the first one of the wells comprises obtaining image data of the first one of the wells using the imaging system without obtaining image data of others of the wells (see para [1838] et seq.)
Allowable Subject Matter
Claims 11-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the known prior art teaches or fairly suggests the base comprises a first base portion and a second base portion, the first base portion comprises the rail and the second base portion comprises the surface against which the threaded adjuster is driven, the first base portion comprising a slot through which a fastener extends to couple the first base portion and the second base portion, the slot enabling fore-aft adjustment of the first base portion relative to the second base portion. 
Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schuerf (US 2004/0197926) also teaches the invention as claimed. Schuef teaches a device (1) for observing reactions in samples (2), to which a reagent (3) is added, and/or a method which is based on the use of this device. The device includes at least one first optical device (4) for observing samples (2) in the direction of a first optical axis (5) and in a first observation region (6) penetrated by the first optical axis; a first device (7) for receiving receptacles (8) containing samples (2) and for aligning samples in these receptacles in relation to the first optical axis (5); and an injection device (10) for adding liquids (3) to samples (2) and an illumination device (17) for irradiating the samples (2) with excitation light of a first wavelength. In this case, the injection device (10) is preferably positioned between the first optical device (4) and the receptacles (8) and includes at least one injector opening (11) of an injector needle (12) positioned in the observation region (6) of the first optical device (4) and a supply line (13) assigned thereto. The device (1) according to the present invention is characterized in that the injection device (10) for adding liquids (3) to samples (2) includes a tray (24) which is implemented for carrying and positioning the at least one injector needle (12) and its supply line (13). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/           Primary Examiner, Art Unit 1798